 



EXHIBIT 10.45
[Letterhead of The Goldman Sachs Group, Inc.]

 
 

GENERAL GUARANTEE AGREEMENT

     This General Guarantee Agreement, dated January 30, 2006 (the “Guarantee”),
is made by The Goldman Sachs Group, Inc. (the “Guarantor”), a corporation duly
organized under the laws of the State of Delaware, in favor of each person
(each, a “Party”) to whom Goldman, Sachs & Co., a New York limited partnership
and a subsidiary of the Guarantor (the “Company”), may owe any Obligations (as
defined below) from time to time.

     1.     Guarantee. For value received, the Guarantor hereby unconditionally
and, subject to the provisions of paragraphs number six and seven, irrevocably
guarantees to each Party, the complete payment when due, whether by acceleration
or otherwise, of all payment obligations, whether now in existence or hereafter
arising (other than non-recourse payment obligations) of the Company, including,
without limitation, all payment obligations (other than non-recourse payment
obligations) arising under any swap, futures, option, forward or other
derivative instrument (the “Obligations”). This Guarantee is one of payment and
not of collection.

     2.     Waiver of Notice, etc. Except as may be required by the contract,
agreement or instrument creating the Obligations, the Guarantor hereby waives
notice of acceptance of this Guarantee and notice of the Obligations, and waives
proof of reliance, diligence, presentment, demand for payment, protest, notice
of dishonor or non-payment of the Obligations, suit, and the taking of any other
action by any Party against, and any other notice to, the Company, the Guarantor
or others.

     3.     Nature of Guarantee. This Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of any Obligation or right of offset with
respect thereto at any time and from time to time held by any Party or (b) any
other circumstance whatsoever (with or without notice to or knowledge of the
Company or the Guarantor) which might constitute an equitable or legal discharge
of the Company for the Obligations, or of the Guarantor under this Guarantee, in
bankruptcy or in any other instance; provided, however, that under no
circumstances will the Guarantor be liable to any Party hereunder for any amount
in excess of the amount which the Company actually owes to such Party and that
the Guarantor may assert any defense to payment available to the Company, other
than those arising in a bankruptcy or insolvency proceeding.

     A Party may at any time and from time to time without notice to or consent
of the Guarantor and without impairing or releasing the obligations of the
Guarantor hereunder: (1) agree with the Company to make any change in the terms
of the Obligations; (2) take or





--------------------------------------------------------------------------------



 



fail to take any action of any kind in respect of any security for any
obligation or liability of the Company to such Party, (3) exercise or refrain
from exercising any rights against the Company or others in respect of the
Obligations; or (4) compromise or subordinate the Obligations. Any other
suretyship defenses are hereby waived by the Guarantor.

     4.     Reinstatement. The Guarantor further agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, or any of the Obligations, or interest thereon is
rescinded or must otherwise be restored or returned by such Party upon the
bankruptcy, insolvency, dissolution or reorganization of the Company.

     5.     Subrogation. The Guarantor will not exercise any rights which it may
acquire hereunder by way of subrogation, as a result of a payment hereunder,
until all due and unpaid Obligations to such Party shall have been paid in full.
Any amount paid to the Guarantor in violation of the preceding sentence shall be
held by Guarantor for the benefit of such Party and shall forthwith be paid to
such Party to be credited and applied to the due and unpaid Obligations. Subject
to the foregoing, upon payment of all such due and unpaid Obligations, the
Guarantor shall be subrogated to the rights of such Party against the Company
with respect to such Obligations, and such Party agrees to take at the
Guarantor’s expense such steps as the Guarantor may reasonably request to
implement such subrogation.

     6.     Amendment and Termination. This guarantee may be amended or
terminated, as to one Party, all Parties or a group of specified Parties and as
to one Obligation, all Obligations or specified Obligations, at any time by
(i) issuance by the Guarantor of a press release reported by the Dow Jones News
Service, the Associated Press or a comparable national news service, or
(ii) written notice signed by the Guarantor, with such amendment or termination
effective with respect to a Party on the opening of business on the fifth New
York business day after earlier of the issuance of such press release or the
receipt of such written notice, as applicable; provided, however, that no such
amendment or termination may adversely affect the rights of any Party relating
to any Obligations incurred prior to the effectiveness of such amendment or
termination; provided further, that any such amendment or termination may become
effective as to one Party whether or not it becomes effective with respect to
another Party.

     7.     Assignment. The Guarantor may not assign its rights nor delegate its
obligations under this Guarantee with respect to a Party, in whole or in part,
without prior written consent of such Party, and any purported assignment or
delegation absent such consent is void, except for an assignment and delegation
of all of the Guarantor’s rights and obligations hereunder in whatever form the
Guarantor determines may be appropriate to a partnership, corporation, trust or
other organization in whatever form that succeeds to all or substantially all of
the Guarantor’s assets and business and that assumes such obligations by
contract, operation of law or otherwise. Upon any such delegation and assumption
of obligations, the Guarantor shall be relieved of and fully discharged from all
obligations hereunder, whether such obligations arose before or after such
delegation and assumption.

     8.     Governing Law and Jurisdiction. THIS GUARANTEE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. GUARANTOR AGREES TO THE
EXCLUSIVE

-2-



--------------------------------------------------------------------------------



 



JURISDICTION OF COURTS LOCATED IN THE STATE OF NEW YORK, UNITED STATES OF
AMERICA,

OVER ANY DISPUTES ARISING UNDER OR RELATING TO THIS GUARANTEE.


     IN WITNESS WHEREOF, the Guarantor has duly executed this Guarantee as of
the day and year first above written.



  THE GOLDMAN SACHS GROUP, INC.



     By:  /s/ Elizabeth E. Beshel

 

--------------------------------------------------------------------------------

  Name:     Elizabeth E. Beshel   Title:       Treasurer

-3-